

116 HCON 88 IH: Supporting the Farmers Bill of Rights.
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 88IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Ms. Haaland (for herself, Ms. Pingree, Ms. Lee of California, Ms. McCollum, Mr. Khanna, Mr. Blumenauer, Mr. Grijalva, and Ms. DeLauro) submitted the following concurrent resolution; which was referred to the Committee on AgricultureCONCURRENT RESOLUTIONSupporting the Farmers Bill of Rights.
	
 Whereas the Center for American Progress reported mergers and acquisitions have increased corporate concentration across agricultural markets, including monopolizing 85-percent market share of the corn seed market through the 4 largest firms in the seed sector;
 Whereas according to the Open Markets Institute, the excessive concentration in the poultry industry has resulted in half of chicken farmers working in regions dominated by only 1 or 2 processing monopolies, leaving them with little, if any, bargaining power for better contracts or growing terms;
 Whereas the Organization for Competitive Markets reported cattle prices paid to farmers from 2013 to 2016 dropped by 13 percent, while during the same period prices paid for beef by consumers at the grocery store increased by 4 percent, leading them to conclude that the prices paid to farmers and by consumers are not the result of a fair and just market;
 Whereas corporate concentration and abusive practices in America’s food and farm sector are at detrimental highs, harming consumers, rural communities and family farmers and ranchers, including historically underserved farmers and ranchers, by—
 (1)diminishing the availability of seed choice; (2)limiting the accessibility of domestic farming lands;
 (3)increasing food prices and market manipulation; and (4)hindering access to traditional foodways and agricultural practices;
 Whereas according to the American Farm Bureau Federation, farm loan delinquencies are at a 6-year high and have increased over the past 24 quarters;
 Whereas increasing farm debt, decreasing incomes, and deteriorating overall conditions for family farmers and ranchers have caused farm foreclosures and chapter 12 bankruptcies to steadily increase over the past year;
 Whereas, according to the 2019 Intergovernmental Panel on Climate Change Special Report, agriculture, forestry, and other land use activities accounted for 23 percent of net global anthropogenic emissions contributing to human-induced climate change, which is resulting in the ongoing deterioration of food systems, including irreversible impacts to the traditional farming practices and foodways of indigenous peoples and their lands;
 Whereas, according to the Midwest Center for Investigative Reporting, the foreign acquisition of and increasing investments in American farmlands and agribusiness presents a risk to food system security and contributes to increasing prices of the country’s farmland beyond the financial ability of local residents to purchase domestic farm land; and
 Whereas monopolization and an increase of large corporations and foreign interests in America’s farming sector, combined with a changing climate, creates an unprecedented negative impact on the regional economic strength and security of rural and Tribal communities: Now, therefore, be it
		
	
 1.Sense of CongressThat— (1)the Congress recognizes the many contributions that family farmers and ranchers, including historically underserved farmers and ranchers, have made to America’s agricultural industry, local food production, food sovereignty, rich variety of the country’s abundant food supply, and traditional and cultural agricultural practices; and
 (2)it is the sense of the Congress that the Federal Government should encourage support for family farmers and ranchers, in rural communities and on indigenous lands, and ensure access to open and fair agricultural markets in the United States, by introducing the Farmers Bill of Rights.
 2.Farmers Bill of RightsThe Farmer’s Bill of Rights is as follows: (1)Right to fair, open marketsThere must be a competitive open marketplace to buy seeds, fertilizer, and other goods, and to sell produce, livestock, and meat for all people. It has become nearly impossible for independent farmers, processors, seed suppliers, mechanics, and other rural businesses to compete with multinational monopolies. Farmers need strong antitrust safeguards.
 (2)Right to feed their communityMultinational corporations have taken control of the country’s food system by shutting out independent processing and distribution businesses, consequentially locking farmers out of their local markets and denying domestic consumers local, regional, and culturally traditional foods. In the United States, Native Americans suffer from the highest rates of food insecurity with African Americans and Hispanic communities more food insecure than the national average, which could be remedied through investment in local food systems, greater regulatory flexibility, and Tribal self-governance programs.
 (3)Right to fair capitalWith the loss of community and regional banks, coupled with the extraction of wealth from rural communities by large corporations, farmers and local businesses cannot access the capital necessary to operate. Congress must ensure that all farmers, regardless of background, can access the credit and capital they need. This includes Native American producers and Tribal agricultural enterprises that often must contract with Federal agencies for resources, and African-American farmers who have endured historical discrimination accessing farm credit.
 (4)Right to protect natural resourcesIf large corporations want to purchase land and operate megafarms, they have a duty to protect the Earth’s soil, water, and natural resources, as rural and indigenous farmers have for generations. This includes the protection of acequias that sustain accessibility to water, local agriculture, and traditional irrigation practices. Corporate megafarms have a duty to support conservation by following reasonable standards for aquifer use, manure storage, and other land-use guidelines. Preserving land-based agricultural resources is vital to beginning to mitigate the impacts of climate change and preserve natural resources for both the tradition of diversified rural family farming and the cultural sustainability of indigenous agricultural communities.
 (5)Right to local land control, property rights, and protection of Tribal lands and sovereigntyCounties and other local governments should have the ability to pass and enforce ordinances regulating the size, placement, and scope of megafarms to protect the value of rural family farmers’ land and the surrounding environment. African-American farmers and other historically underserved farmers and ranchers should retain their land ownership and rights. Tribal Governments are sovereign nations with the inherent right to independently control their lands through self-governance programs to safeguard traditional foods and medicines for their citizens’ wellbeing and preservation of ceremonial practices of American Indian and Alaska Natives, including the expansion of historically diminished indigenous hunting, fishing, and gathering rights.
 (6)Right to food securityForeign ownership hurts family farmers and ranchers and raises national security concerns. A strict cap on foreign ownership of farms, farmland, and agribusinesses should be set to ensure that all American farmers can access domestic farm land.
 (7)Right to repairHuge corporations and their Wall Street backers have gone so far as to prevent local businesses and farmers from fixing their own tractors and equipment, forcing them to pay corporate technicians to make all repairs. A farmer should have the right to fix their own equipment as they see fit.
 (8)Right to transparent labelingA farmer should be able to label their food accurately and transparently—including strong country of origin labeling standards.
 (9)Right to rural opportunityMonopolies have hollowed out local economies and taken away the traditional pathways of opportunity for free enterprise that helped communities thrive. No farmer should have to choose between continuing to operate their farm and getting access to good schools and health care. No farmer should have to choose between farming and providing a future for their children. Farmers need the right to basic services in rural communities.
 (10)Right to preserve a diverse community of farmers and farming practicesFor too long, historically underserved farmers and ranchers have lacked a voice on local and national agricultural policies and development. Congress must ensure that historically underserved farmers and ranchers have fair opportunities in the market, a seat at the table in policy development, access to culturally relevant training and technical assistance, and equal treatment by all Federal agencies.
			